UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2362


JOSE ROGELIO HERNANDEZ ALAS, a/k/a Jose Alas Hernandez,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 17, 2019                                           Decided: July 24, 2019


Before KEENAN, DIAZ, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax, Virginia,
for Petitioner. Joseph H. Hunt, Assistant Attorney General, John S. Hogan, Assistant
Director, Lindsay Corliss, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose Rogelio Hernandez Alas, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) denying his requests for

withholding of removal and protection under the Convention Against Torture. We have

thoroughly reviewed the record, including the transcript of Hernandez Alas’s merits

hearing and all supporting evidence. We conclude that the record evidence does not

compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision, see

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Hernandez Alas (B.I.A. Oct. 18, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                   PETITION DENIED




                                            2